DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-12, 15-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0285227 A1) in view of Murakami et al. (WO 2017/038868 A1; see US 2018/0185875 A1 for English translation).
	Chen and Murakami disclose textured surfaces for electronic devices. Therefore, they are analogous art.
	Regarding claim 1, Chen discloses an electronic device comprising: a housing (para [0063]: smart phones); a display positioned at least partially within the housing (para [0063]: smart phones); and a cover assembly positioned over the display and coupled to the housing (para [0063]: smart phones), the cover assembly having a textured region and including: a glass cover member having a surface defining hills and valleys (Fig. 1: 112 – major surface; para [0045]: glass) configured to diffusely reflect visible light from the textured region (para [0004]: random scattering of reflected light); and a coating covering the hills and the valleys and configured to produce destructive interference between the visible light reflected from the coating and the visible light reflected from at least a portion of the hills and at least a portion of the valleys (para [0079]: anti-reflective coating).  
	Chen neither teaches nor suggests the coating is a transparent inorganic coating.
	However, Murakami teaches the use of a transparent inorganic coating on a textured surface (Fig. 2: 7 – AR layer; paras [0129] & [0134]). Among the benefits of this configuration includes low cost and reflection-reducing properties.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover assembly of Chen such that the coating is a transparent inorganic coating, as taught by Murakami, in order to lower costs and achieve low reflectivity.

	Chen and Murakami neither teach nor suggest a diffuse reflectance greater than or equal to about 10%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of ensuring the diffuse reflectance is greater than or equal to about 10% includes providing sufficient glare reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami accordingly, in order to provide sufficient glare reduction.
Regarding claim 3, Chen and Murakami disclose the hills define a set of peaks (Chen Fig. 2).
Chen and Murakami are seen to further teach an average pitch between adjacent peaks of the set of peaks is from about 5 microns to about 25 microns (see, e.g.,  Chen Fig. 3 and paras [0033]-[0036]).
Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the peaks accordingly includes providing sufficient glare reduction/improved scattering properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami accordingly, in order to provide sufficient glare reduction/improved scattering properties.

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of these modifications includes reducing/eliminating unwanted reflections (claim 5) and ensuring uniform antireflective properties (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami accordingly, in order to reduce/eliminate unwanted reflections and ensure uniform antireflective properties, respectively.
Regarding claim 7, Chen and Murakami disclose the glass cover member further comprises a compressive stress layer extending into the glass cover member from the surface defining the hills and the valleys (Murakami para [0437]).  
Regarding claim 8, Chen discloses an electronic device comprising: a housing (para [0063]: smart phones); a cover assembly coupled to the housing and defining an exterior surface (para [0063]: smart phones), the cover assembly comprising: a glass cover member defining a set of surface features (Fig. 1: 112 – major surface; para [0045]: glass), the set of surface features having: a root mean square height greater than zero and less than about 2 microns (para [0038]); and a coating covering the set of surface features (para [0079]: anti-reflective coating); and a 
Chen neither teaches nor suggests the coating comprises a plurality of inorganic dielectric layers configured to cause destructive interference between light reflected from the coating and light reflected from the glass cover member.
However, Murakami teaches the use of plurality of inorganic dielectric coating layers to form an AR layer on a textured surface (Fig. 2: 7 – AR layer; paras [0129] & [0134]). Among the benefits of this configuration includes low cost and reflection-reducing properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover assembly of Chen such that the coating comprises a plurality of inorganic dielectric layers configured to cause destructive interference between light reflected from the coating and light reflected from the glass cover member, as taught by Murakami, in order to lower costs and achieve low reflectivity.
Chen and Murakami are seen to further teach and an average pitch greater than the root mean square height and less than about 20 microns (see, e.g., Chen Fig. 3 & paras [0033]-[0036]).
Alternatively, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the peaks accordingly includes providing sufficient glare reduction/improved scattering properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami accordingly, in order to provide sufficient glare reduction/improved scattering properties.

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of configuring the device accordingly includes providing improved, uniform reflection-reducing properties and improving the quality of the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami accordingly, in order to provide improved, uniform reflection-reducing properties and improve the quality of the display.
Regarding claim 11, Chen and Murakami disclose the plurality of inorganic dielectric layers include: a first layer comprising a first inorganic dielectric material having a first index of refraction less than an index of refraction of the glass cover member (Murakami paras [0118] & [0129]-[0136]); and a second layer comprising a second inorganic dielectric material having a second index of refraction greater than the index of refraction of the glass cover member (Murakami paras [0118] & [0134]).  
Regarding claim 12, Chen and Murakami disclose the coating has a thickness ranging from about 100 nm to about 500 nm (Murakami para [0139]).  
Regarding claim 15, Chen discloses an electronic device comprising: a housing at least partially defining an interior volume of the electronic device (para [0063]: smart phone); a 
Chen neither teaches nor suggests the coating comprises an inorganic dielectric material.	However, Murakami teaches the use of a transparent inorganic dielectric coating on a textured surface (Fig. 2: 7 – AR layer; paras [0129] & [0134]). Among the benefits of this configuration includes low cost and reflection-reducing properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover assembly of Chen such that the coating comprises an inorganic dielectric material, as taught by Murakami, in order to lower costs and achieve low reflectivity.
Regarding claim 16, Chen and Murakami disclose a transmissive haze less than or equal to about 40% (Chen para [0044]: less than ~20%).   

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of ensuring the reflective haze is greater than or equal to about 10% includes providing sufficient glare reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami accordingly, in order to provide sufficient glare reduction.
Regarding claim 17, Chen and Murakami disclose the cover assembly has a transmission of greater than or equal to about 90% over a visible spectrum (Chen para [0046]).  
Regarding claim 19, Chen and Murakami disclose each protrusion of the set of protrusions defines a base, a peak, and an inclined surface extending from the base to the peak (Chen Fig. 2).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0285227 A1) in view of Murakami et al. (WO 2017/038868 A1; see US 2018/0185875 A1 for English translation), further in view of Saenger Nayver et al. (US 2016/0370586 A1).
Chen, Murakami and Saenger Nayver disclose cover panels. Therefore, they are analogous art.
Regarding claim 13, Chen and Murakami neither teach nor suggest the coating is configured to cause the exterior surface of the cover assembly to have a neutral reflectance over a visible spectrum of light.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Chen and Murakami such that the coating is configured to cause the exterior surface of the cover assembly to have a neutral reflectance over a visible spectrum of light, as taught by Saenger Nayver, in order to ensure the device maintains a color-neutral appearance.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0285227 A1) in view of Murakami et al. (WO 2017/038868 A1; see US 2018/0185875 A1 for English translation), further in view of Tanaka et al. (US 2008/0055728 A1).
Chen, Murakami and Tanaka disclose textured optical elements. Therefore, they are analogous art.
Regarding claim 14, Chen and Murakami neither teach nor suggest: the set of surface features is a first set of surface features; and the glass cover member further defines a second set of surface features formed on the first set of surface features, each surface feature of the second set of surface features having a lateral dimension less than about 350 nm.  
However, Tanaka teaches an electronic device in which a set of surface features is a first set of surface features (Fig. 6: 3a – resin pattern); further comprising a second set of surface features formed on the first set of surface features, each surface feature of the second set of surface features having a lateral dimension less than about 350 nm (Fig. 6: 5 – resin pattern; para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen and Murakami such that the set of surface features is a first set of surface features; and the glass cover member further defines a second set of surface features formed on the first set of surface features, each surface feature of the second set of surface features having a lateral dimension less than about 350 nm, as taught by Tanaka, in order to further improve the reflection-reducing properties of the cover glass.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0285227 A1) in view of Murakami et al. (WO 2017/038868 A1; see US 2018/0185875 A1 for English translation), further in view of Isshiki et al. (US 2019/0256410 A1).
Chen, Murakami and Isshiki disclose textured optical elements. Therefore, they are analogous art.
Regarding claim 18, Chen and Murakami neither teach nor suggest the display has a pixel density of greater than 130 pixels per inch.  
However, Isshiki discloses an electronic device in which the display has a pixel density of greater than 130 pixels per inch (para [0079]: 264 ppi). Among the benefits of this configuration includes reducing glare and unwanted reflections in a high-quality display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Chen and Murakami such that the display has a pixel density of greater than 130 pixels per inch, as taught by Isshiki, in order to reduce glare and unwanted reflections in a high-quality display.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0285227 A1) in view of Murakami et al. (WO 2017/038868 A1; see US 2018/0185875 A1 for English translation), further in view of Cheng et al. (US 9,720,141 B1).
Chen, Murakami and Cheng disclose covers usable with electronic devices. Therefore, they are analogous art.
Regarding claim 20, Chen and Murakami neither teach nor suggest the electronic device further comprises a touch sensor positioned between the display and the cover assembly. 
However, Cheng discloses an electronic device including a touch sensor (Fig. 4: 406 – touch layer) positioned between a display (Fig. 4: 510 – display component) and a cover assembly (Fig. 4: 504 – cover component). Among the benefits of this configuration includes allowing a user to interact with the electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Chen and Murakami by providing a touch sensor positioned between the display and the cover assembly, as taught by Cheng, in order to allow a user to interact with the electronic device.
Allowable Subject Matter
Claims 4 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 4 is allowable for at least the reason “adjacent images of the multiple images are offset by a distance less than the average pitch” as set forth in the claimed combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872